Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claim 10 is objected to because of the following informalities:  The “;” should be “.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sohnholz (WO 2016/034616 A1).
Regarding claim 1, Sohnholz (Figures 1A and 2D) (Figure 1A shown below) teaches a wireless interface adapter comprising an enclosure 500a; an XLR-style connector 510 coupled to the enclosure; a printed circuit board assembly (not shown, it is obvious to arrange associated electronics on a printed circuit board) mounted in the enclosure; an RF module 501 mounted on the printed circuit board; user interface indicator 622 (Figure 2D)(only one indicator shown but a plurality of indicators may be implemented) mounted on the printed circuit board and protruding out of the enclosure via small holes of the enclosure; user interface buttons or switches (shown below) mounted on the printed circuit board and protruding out of the enclosure via small holes of the enclosure; a power supply system 600 mounted in the enclosure; a USB connector 620 mounted on the printed circuit board; and an antenna 502 connected to the RF module.
Regarding claim 2, as applied to claim 1, Sohnholz (Figure 1A) shows that the antenna 502 is internally mounted.
Regarding claim 3, as applied to claim 1, Sohnholz teaches the antenna is internally mounted.  It would have been an obvious matter of design choice to configure the antenna to be externally, detachably mounted for flexibility when communication with external device is needed.
Regarding claim 4, as applied to claim 1, Sohnholz teaches the claimed invention with the RF module is configured to receive and transmit a signal.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the RF module to receive and transmit a signal carrying DMX512 protocol for use in the lighting applications.

[AltContent: textbox (XLR-style connector)][AltContent: textbox (Battery)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    354
    515
    media_image1.png
    Greyscale


[AltContent: textbox (RF module)][AltContent: textbox (enclosure)][AltContent: textbox (Interface buttons)][AltContent: textbox (Antenna)]




Sohnholz does not explicitly mention that the user interface comprises a trigger that provides a function of powering on the wireless interface adapter to full functionality on applications of an external power source; and a control option that suppresses the function and makes the power to some internal components remain off to provide more power to recharge the power supply system.
It would have been an obvious matter of design choice for a skilled artisan to provide option to control charging for the interface adapter to satisfy desired functionality capability.
Regarding claim 6, as applied to claim 5, it would have been an obvious matter of design choice for a skilled artisan to set a default response of the control option is either to power on completely, to remain in power off status, or to require no user or input or a specific user input or action in order to satisfy a desired functionality capability.
Regarding claim 7, as applied to claim 1, Sohnholz (Figure 1A) teaches that the power supply system comprises an internal battery (para [0016]).
Regarding claim 8, as applied to claim 1, Sohnholz (para [0010]) teaches that an input to the power supply system 600 comprises an external source of AC or DC voltage.
Regarding claim 9, as applied to claim 1, Sohnholz (para [0010]) further teaches an AC/DC transformer based charger connected via the USB connector 620.
Regarding claim 10, as applied to claim 1, Sohnholz (para [0006]) teaches the claimed invention with an XLR-style connector.  Sohnholz does not explicitly mention that the XLR 
Regarding claim 11, as applied to claim 1, Sohnholz teaches the claimed invention with an XLR-style connector.  Sohnholz does not explicitly mention that the XLR-style connector is detachable from the enclosure without using tools.  It would have been an obvious matter of design choice to provide the wireless interface adapter with a detachable XLR-style connector for the flexibility and capability of connecting to different devices.
Regarding claim 12, as applied to claim 1, Sohnholz (para [0007]) teaches that the XLR-style connector 510 is rotatable.
Regarding claim 13, as applied to claim 1, Sohnholz teaches the claimed invention with the XLR-style connector.  It would have been an obvious matter of design choice for a skilled artisan to plug the connector into an external device’s DMX port in order to communicate with desired protocol.
Regarding claims 14 and 15, as applied to claim 1, Sohnholz teaches the claimed invention except explicitly mention that a material of the enclosure is plastic, acrylic, or metal.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material for the enclosure to be plastic, acrylic or metal, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845